Citation Nr: 1402910	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-25 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to service connection for a back condition with degenerative disc disease and sciatica.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Neichole SJ Linhorst, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1977.  

This claim comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claim which the Board has reviewed.

The Veteran submitted new evidence to the Board at his hearing in August 2013 with a waiver of his right to have the RO consider the newly submitted evidence in the first instance.  


FINDINGS OF FACT

1.  The Veteran has degenerative joint disease of the lumbar spine.  

2.  The evidence is at least in relative equipoise as to whether degenerative joint disease of the lumbar spine is related to the service-connected left knee disability.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for degenerative joint disease of the lumbar spine is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the Board finds that the Veteran has degenerative joint disease of the lumbar spine, as indicated by the March 2011 and April 2013 VA examinations.  

The Board also finds that the Veteran has an in-service injury.  The record reflects that the Veteran reported that he fell in service with an 80 pound pack on his back and injured himself, and that he suffered a jump accident in service.  Service treatment records on physical therapy for his knee note multiple instances of the Veteran falling in service.  Service connection was granted for a left knee disability from April 1977.  The Veteran has claimed that his back disorder is either related to his in-service injury or to his service-connected left knee disability.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brow , 7 Vet. App. 439, 448 (1995) (en banc). 


Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence is, at least, in relative equipoise.  The Veteran's private treatment provider, Dr. B. D., opined in August 2008 that the Veteran's left leg was shorter than his right leg due to a jump accident in the military which caused and contributed to his chronic back pain, degeneration, and disability.  The April 2013 VA examiner provided a negative opinion, indicating that the Veteran's present degenerative joint disease is not secondary to his service connected left knee disability.  The rationale declined to accept a leg length discrepancy as the link between the Veteran's current disability and service injury because the examiner found that the Veteran's legs were equal length on examination.  However, the April 2013 VA examiner's rationale relies on an inaccurate premise, as private treatment notes from September 2005 that the Veteran submitted at his Board hearing note a 1.25 inch left leg length discrepancy.  Surgery had corrected the leg discrepancy prior to the most recent VA examination.    

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for degenerative joint disease of the lumbar spine have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for degenerative joint disease of the lumbar spine is granted.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


